Citation Nr: 0711720	
Decision Date: 04/20/07    Archive Date: 05/01/07

DOCKET NO.  04-39 391	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the claim of service connection for hepatitis C.

2.  Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Scott Walker, Associate Counsel




INTRODUCTION

The veteran had active service from February 1970 to 
September 1970.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a January 2004 rating decision by the St. Paul, 
Minnesota Regional Office (RO) of the Department of Veterans 
Affairs (VA).  

The issue of service connection for hepatitis C is addressed 
in the REMAND portion of the decision below and is REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  In a July 2002 decision, the RO denied service connection 
for hepatitis C.  A notice of disagreement was not received 
within the subsequent one-year period.

2.  Evidence submitted since the RO's July 2002 decision, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim, and therefore raises a reasonable possibility of 
substantiating the claim.


CONCLUSIONS OF LAW

1.  The RO's July 2002 rating decision is final.  38 U.S.C.A. 
§ 7105 (West 2002 & Supp. 2006).

2.  New and material evidence has been received since the 
RO's July 2002 rating decision; thus, the claim for service 
connection for hepatitis C is reopened.  38 U.S.C.A. §§ 5108, 
7105 (West 2002 & Supp. 2006), 38 C.F.R. § 3.156 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

There has been a significant change in the law with the 
enactment of VCAA. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2005).  In the instant 
case, the appellant's claim is being granted to the extent 
that it is being reopened.  As such, any deficiencies with 
regard to VCAA are harmless and non-prejudicial.

Background and Evidence

In a July 2002 rating decision, the RO denied service 
connection for hepatitis C.  The veteran's claim was denied 
due to lack of evidence reflecting in-service treatment for 
hepatitis C, no evidence of a blood transfusion, and no link 
connecting his current diagnosis to an in-service incident  A 
notice of disagreement was not received within the subsequent 
one-year period.  Therefore, the RO's July 2002 rating 
decision is final.  38 U.S.C.A. § 7105.

Since the prior final decision, evidence has been added to 
the claims file.  In November 2004, correspondence from the 
VAMC in Minneapolis, Minnesota noted that two additional risk 
factors exist for the possible transmission, and subsequent 
contraction, of hepatitis C.  The first risk factor was a 
motorcycle accident in 1986, post-service, in which the 
veteran may have received a blood transfusion.  The second 
was an air gun inoculation during service, in 1970.  
According to J. M. D., "It is difficult to ascertain exactly 
how [the veteran] was infected with hepatitis C, but was 
likely infected from on of the risk factors mentioned 
above."

Law and Regulations

Prior unappealed decisions are final.  However, a claim will 
be reopened and the former disposition reviewed if new and 
material evidence is presented or secured with respect to the 
claim which has been disallowed.  38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156(a).  The United States Court of Appeals for 
Veterans Claims (Court) has held that, when "new and material 
evidence" is presented or secured with respect to a 
previously and finally disallowed claim, VA must reopen the 
claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

The legal standard of what constitutes "new and material" 
evidence was recently amended.  This amendment is applicable 
in the instant case as the amendment applies prospectively to 
claims filed on or after August 29, 2001, and this claim was 
so filed.  See 38 C.F.R. § 3.156(a).  New evidence means 
existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a) (2006).

According to the Court, the pertinent VA law requires that in 
order to reopen a previously and finally disallowed claim, 
there must be new and material evidence presented or secured 
since the time that the claim was finally disallowed on any 
basis.  Evans v. Brown, 9 Vet. App. 273 (1996).  

In reaching a determination on whether the claim should be 
reopened, the reason for the prior denial should be 
considered.  In essence, at the time of the prior denial, the 
RO denied service connection for hepatitis C on the basis 
that there was no in-service treatment and no etiological 
nexus between current diagnosis and service.  The July 2002 
RO decision is final.  38 U.S.C.A. § 7105.  


Discussion and Analysis

The Board finds that the veteran has submitted new and 
material evidence.  Specifically, the November 2004 
correspondence from the VAMC in Minneapolis, Minnesota 
includes competent evidence that cures the prior evidentiary 
defect.  The RO denied the veteran's claim in July 2002, 
partly because the record was silent for any evidence of a 
causal nexus between the veteran's current disability and an 
injury or disease incurred while in service.  At the time of 
the prior final decision, there was no competent medical 
evidence of a nexus between service and hepatitis C.  The 
additional medical evidence indicates that hepatitis C was 
likely caused by a blood transfusion related to a post-
service accident or by an inservice air-gun inoculation.  
Thus, this additional evidence is neither cumulative nor 
redundant as it provides a medical nexus.

In considering whether to reopen a claim, VA must assume the 
credibility of the aforementioned evidence which supports the 
veteran's claim as required by Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).

Accordingly, the Board finds that evidence submitted since 
the RO's July 2002 decision, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim, and the new 
evidence raises a reasonable possibility of substantiating 
the claim.  New and material evidence has been received since 
the RO's July 2002 decision; thus, the claim is reopened.  38 
U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156.


ORDER

The application to reopen the claim of service connection for 
hepatitis C is granted.


REMAND

The November 2004 correspondence from the VAMC in 
Minneapolis, Minnesota proffered a possible link between the 
veteran's current diagnosis and an alleged in-service 
inoculation.  

Prior to the November 2004 letter, the veteran was afforded a 
VA examination in September 2003.  At that time, the veteran 
reported that his only risk factors for contracting hepatitis 
C was that he had had multiple sexual partners during service 
and that he had experienced a sexually transmitted disease, 
gonorrhea, one time.  He stated that hepatitis C was 
diagnosed in 2001 on routine medical examination.  The 
examiner stated that he had all the reason to suggest that 
the veteran's multiple sexual partners and history of 
sexually transmitted disease was the source of his hepatitis 
C infection.

The Board notes however, that private medical records dated 
in February 2000 indicate that the veteran presented for 
sexually transmitted disease evaluation.  He reported to the 
examiner that he had found out that his spouse had been in a 
long extramarital affair for many years and that her partner 
was hepatitis positive although he was not sure if it was 
hepatitis B or C.  The veteran reported that he had had no 
further sexual contact with her since he found out three 
weeks earlier.  He was requesting full testing that was 
available.  A February 2000 note dated 13 days later 
indicates that the examiner had tried to reach the veteran by 
telephone several times to inform him that his hepatitis C 
confirmatory test did come back positive.  Two days later the 
examiner spoke with the veteran and he indicated that he 
spoke with his spouse and was not sure if that's how he got 
the infection.  The examiner noted that she reviewed with the 
veteran that there was a possibility that he got the 
hepatitis C from a possible blood transfusion or blood 
product transfusion when he was injured 13 years earlier 
before testing was done regularly for hepatitis C.  

The Board notes that the record indicates that the veteran 
was involved in a motor vehicle accident in 1985 wherein he 
sustained 35 percent second or third degree burns of both 
legs, arms, hands, and torso, and subsequently underwent an 
above the knee amputation on the left reportedly due to 
gangrene.  The record indicates that one of the treating 
facilities was Brook Army Medical Center in San Antonio, 
Texas.  

Pursuant to VA's duty to assist, VA will provide a medical 
examination, based upon a review of the evidence of record, 
if VA determines it is necessary to decide the claim.  38 
C.F.R. § 3.159(c)(4)(i).  A medical examination or medical 
opinion may be deemed necessary where the record contains 
competent medical evidence of a current diagnosed disability, 
establishes that the veteran suffered an event, injury or 
disease in service, and indicates that the claimed disability 
may be associated with the established event, injury or 
disease in service.  See Id.  

In McLendon v. Nicholson, 20 Vet. App. 79 (2006), the Court 
noted that the third prong of 38 C.F.R. § 3.159(c)(4)(I), 
requires that the evidence of record "indicate" that the 
claimed disability or symptoms may be associated with 
service, establishes a low threshold.   See also Locklear v. 
Nicholson, No. 02-1814 (U.S. Vet. App. September 19, 20 06).

Based on the new medical theory raised by the Minneapolis 
VAMC, and in light of the conflicting histories provided 
above, the Board finds that the veteran should be afforded 
another VA examination with review of the claims folder to 
determine if his current condition is etiologically related 
to service.  

On March 3, 2006, the Court issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the Veterans Claims 
Assistance Act (VCAA) notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the degree of 
disability and the effective date of an award.  In the 
present appeal, the appellant was not provided with notice of 
the type of evidence necessary to establish a disability 
rating or effective date for the disability on appeal.  As 
this case is being remanded, the veteran should be provided 
updated VCAA notification which addressed the directives of 
Dingess/Hartman.

Accordingly, this matter is REMANDED for the following 
actions:

1.  The veteran should be provided updated 
VCAA notification which addresses 
Dingess/Hartman.

2.  Contact the veteran and determine where 
and by whom he was medically treated 
following his 1985 or 1986 motorcycle 
accident, and surgery in conjunction with the 
injuries sustained in that accident including 
treatment for burns and subsequent left above 
the knee amputation.  After obtaining the 
appropriate medical releases, request and 
obtain these records.  A request should at 
the least be made for records from Brook Army 
Medical Center in San Antonio, Texas.  VA 
should make every attempt to ascertain 
whether the veteran received a blood 
transfusion in connection with injuries 
sustained in the motorcycle accident 
including his subsequent left leg amputation.

3.  Schedule the veteran for a VA examination 
to determine the nature and etiology of any 
current hepatitis C.  The claims file must be 
made available to the examiner and the 
examiner should indicate in his/her report 
whether or not the claims file was reviewed, 
to include the November 2004 correspondence 
from the Minneapolis VAMC.  Any indicated 
tests should be accomplished.  

The examiner should review and discuss the 
risk factors reported by the veteran as well 
as those documented in the record.  A 
rationale for any opinion expressed should be 
provided.  The examiner should opine as to 
whether it is more likely than not, less 
likely than not, or at least as likely as 
not, that any current hepatitis C is 
etiologically related to service 

3.  The AMC should then readjudicate the 
claim on appeal in light of all of the 
evidence of record.  If the issue remains 
denied, the veteran should be provided with a 
supplemental statement of the case as to the 
issue on appeal, and afforded a reasonable 
period of time within which to respond 
thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


